Citation Nr: 1425070	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-41 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot strain. 

2.  Entitlement to an initial disability rating in excess of 10 percent prior to January 8, 2013 and in excess of 40 percent for thoracolumbar strain on and after January 8, 2013.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1976 to March 1985 and from October 1985 to September 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right foot strain and thoracolumbar strain.  During the pendency of the appeal, the RO increased the disability rating for the back disability from 10 percent to 40 percent effective January 8, 2013.  Since this new rating is considered a partial grant of the benefits requested by the Veteran, the Board continued its evaluation of the entire appeals period to determine if additional rating increases were warranted. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's unilateral right foot disability resulted in no more than "moderate" functional impairment.

2.  Prior to January 8, 2013, the Veteran's back disability was manifested by forward flexion of 65 degrees and combined lumbar range of motion of 190 degrees without incapacitating episodes. 

3.  On and after January 8, 2013, the Veteran's back disability was not manifested by ankylosis or incapacitating episodes. 

4.  The Veteran's back disability has not been productive of objective neurological abnormalities at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  During the entire appeal period, a disability rating in excess of 10 percent for unilateral acquired flatfoot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2013).

2.  Prior to January 8, 2013, an initial disability rating in excess of 10 percent was not warranted for thoracolumbar strain.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

3.  On and after January 8, 2013, an initial disability rating in excess of 40 percent was not warranted for thoracolumbar strain.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.   The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

a. Right Foot Strain

The Veteran is in receipt of a 10 percent disability rating under Diagnostic Code 5299-5276.  38 C.F.R. § 4.71a.  This Diagnostic Code indicates that the Veteran has an unlisted disability that was rated using the criteria of DC 5276, which rates acquired flatfoot.  Id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Service connection was awarded for residuals of a crush injury to the right foot which occurred during service.  A May 2009 VA examination report states that the Veteran did not have pes planus, pes cavus, Morton's metatarsalgia, hallux valgus, hallux rigidus, or hammer toe.  Rating the Veteran's disability under DCs 5276, 5278, 5279, 5280, 5281, or 5282 is not appropriate.  38 C.F.R. § 4.71a.  The presently assigned 10 percent rating is equivalent to a maximum rating for week foot under DC 5277.  Id.  The Veteran's service treatment records show that he was thought to have broken a metatarsal bone in 1982, but X-rays ruled out a fracture.  In the absence of a fracture, malunion and nonunion cannot occur.  A rating under DC 5283 is not warranted.  Id.  The remaining DC for the foot, 5284, is for all other injuries, which the Board concludes is most appropriate for this disability.  The Board also notes that reassignment of the DC is favorable to the Veteran because a higher rating may be warranted for moderately severe, rather than severe, functional impairment.  

Under Diagnostic Code 5284, moderate residuals of 'other' foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A Note to Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  The words "moderate," "moderately severe," and "severe" are not defined in Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

The Veteran has complained of chronic localized pain with physical activity in spite of the using of a number of conservative measures including casting, pain medications, and restrictions to light duty work.  Presently, the Veteran contends that he has pain and physical limitations as a result of his right foot disability of a severity that warrants a rating higher than his original award of 10 percent. 

The Board finds that the totality of the record, including several VA examinations of record and post-treatment records along with the lay statements of record, demonstrate that the Veteran's right foot strain is productive of manifestations more analogous to "moderate" than "moderately severe" symptoms.

The Board's review of the evidence begins with VA Medical Center (VAMC) records for the years 2007 through 2009.  With most of the Veteran's follow-up visits, the attending physician would perform a general examination of the Veteran's body systems including his feet.  Generally, these examinations documented that the Veteran had no swelling of the feet and normal palpable pulses of the dorsal and posterior tibial arteries bilaterally.  However, on a few occasions such as in December 2008 and July 2009, the Veteran reported swelling in his right big toe.  This swelling was attributed to gout, a non-service connected disability. 

The Veteran underwent a VA examination in May 2009.  While the examiner noted some pain with use (standing and walking limited to 15 to 20), the Veteran walked with a normal gait without any indication of any marked deformity (pronation, abduction, etc.), swelling on use, or evidence of abnormal weight bearing such as characteristic callosities or an unusual shoe pattern.  The only issues of note were slight tenderness to palpitation of the right foot dorsum without evidence of swelling.  Upon active motion of the right foot, the examiner observed no evidence of painful motion, swelling, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The examination of the right Achilles tendon during non-weight bearing and weight bearing periods revealed normal alignment.  X-rays of the right foot also proved normal. 

In the Veteran's follow-up visits at the VAMC succeeding the May 2009 examination, he demonstrated no evidence of swelling (other than that related to his gout), or lesions, and his right foot had normal palpable pulses of the dorsal and posterior tibial arteries bilaterally.  

Another VA examination was provided in January 2013.  While the examiner noted some increased pain with usage, there continued to be no pain or swelling with manipulation.  Additionally, there was no evidence of callosities, no marked deformity of the right foot, and evidence of weight bearing that did not fall over or medial to the great toe.  Furthermore, there was no inward bowing of the Achilles. The only condition of note of the Veteran's right foot was degenerative changes of the metatarsal joint of the right big toe, as a sign of arthritis.  However, this did not impair the Veteran's gait, which was classified as normal.  

In a March 2013 VAMC follow-up visit, the Veteran continued to have normal pedal pulses and no evidence of swelling.  

The Veteran underwent another VA examination in April 2013 after filing another claim.  The April 2013 examiner noted no significant changes from the prior exam.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected right foot disability is productive of no more than "moderate" disability.  The complaint in this case concerns pain.  The Veteran is competent and credible to report pain and limitation of physical activity.  The physical findings extend only to tenderness on palpation.  The Board balances these reports against the medical evidence showing no additional objective indicia of current disability associated with the service-connected disability.  In particular, the findings of a normal gait with a normal shoe wear pattern tend to prove that the Veteran's movements are normal generally, not just at the time of the VA examination.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The swelling of the right great toe in December 2008 and July 2009 were attributed to a non-service-connected disorder, and cannot be the basis of a higher rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Given the lack of functional impairment in the normal working movements of the body, the Board finds that the Veteran's service-connected right foot disability has been productive of no more than "moderate" disability throughout the period on appeal.  

In advancing the Veteran's claim, the Board also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected right foot disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  The Veteran's primary complaint is pain upon use.  The schedular rating criteria, including DCs 5276-5284, specifically provides for disability ratings based on arthritis, pain, and loss of motion in the foot, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Although the Veteran had complaints of pain, the evidence does not demonstrate that he had limitation of motion or additional functional loss on repetitive use.  The noncompensable ratings assigned for the right foot have been assigned based on recognition of the Veteran's complaints of pain and tenderness on palpation.  There are no other symptoms mentioned in association with these disabilities left unrated.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  Accordingly, the Board finds that the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

b. Thoracolumbar Strain

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine.  Back disorders may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; however, this is not applicable in the current case because the Veteran's service-connected disability is not of the intervertebral discs.  

Under the General Rating Formula for Diseases and Injuries of the Spine, lumbar spine disorders may be assigned ratings of 10 percent, 20 percent, 40 percent, 50 percent, or 100 percent based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235-5243.  

A 10 percent rating is warranted (1) when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; (2) when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; (3) when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (5) when there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted (1) when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; (2) when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The next higher 40 percent rating is assigned (1) when forward flexion of the thoracolumbar spine is 30 degrees or less or (2) favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, Note (5). 

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235-5243.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, normal extension is 0 to 30 degrees, normal left and right lateral flexion are 0 to 30 degrees, and normal left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2).  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  Id.

Objective neurological abnormalities associated with the spinal disability are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  

As with the Veteran's service-connected foot disability, when deciding whether a higher disability rating is warranted, the Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca. 

Prior to January 8, 2013

For the period prior to January 8, 2013, the Board finds the Veteran's thoracolumbar strain was not manifested by ankylosis, forward flexion of the thoracolumbar spine of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Veteran's medical records from 2007 through present time indicate a history of back pain with continuous treatment with pain medications, but did not give the necessary evidence needed to rate the severity of the Veteran's back disability.  Accordingly, the RO sent the Veteran for an examination in May 2009.  The Veteran's thoracolumbar spine had forward flexion of 65 (60 with pain), and extension, right and left lateral flexion, right and left rotation all at 25 (20 with pain), which is consistent with the criteria at the 10 percent rating.  The Veteran indicated an involvement of the bladder, no such involvement was substantiated by the VA examiner, who found that the Veteran's back disability did not cause problems with his bowel movement.  The neurological examination was normal.  

While the Veteran complained of pain with repetitive use, his range of motion results did not diminish with additional testing.  The Board notes that the Veteran reported pain beginning at 60 degrees at the May 2009 VA examination, but this pain did not result in further functional impairment.  See Mitchell, 25 Vet. App. at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Given the absence of fatigue, weakness, lack of endurance or incoordination, the Board finds that the Veteran's back disability was not manifested by functional impairment comparable to the limitation of motion to 60 degrees of forward flexion.  

The Board also finds that there were no objective associated neurological abnormalities prior to January 8, 2013.  Straight leg raises were negative on both sides.  There was no evidence of radiating pain.  Motor, sensory, and reflex function were intact.  Although the Veteran indicated an involvement of the bladder, no such involvement was substantiated by the VA examiner, who found that the Veteran's back disability did not cause problems with his bowel movement.  The Board emphasizes that the ratings criteria mention 'objective' neurological abnormalities, which generally indicates an abnormality observable by another.  The Veteran's lay report, unsupported by any medical finding in either the VA examination report or his regular VA treatment records, is not objective within the meaning of the regulation.  The Board concludes that a separate rating for associated neurological abnormalities is not warranted prior to January 8, 2013.  

On and After January 8, 2013

The Veteran was seen at another VA examination on January 8, 2013.  The Veteran's lumbar range of motion tests revealed forward flexion at 30 degrees, and extension, right and left lateral flexion and right and left rotation all at 5 degrees.  The Veteran did not have ankylosis.  The Veteran did not report bedrest prescribed by a physician for back pain.  Although the Veteran reports pain with physical activity, the examiner noted that the Veteran had no localized tenderness or pain of the joints or soft tissue of the spine.  He was negative for straight leg raising, there was no evidence of radiculopathy, no evidence of bowel movement or neurological abnormalities.  Additionally, he did not need to use an assistive device due to any issue related to his back.  X-rays of the Veteran's back showed no significant abnormalities except for minor changes at the L4 level. 

In connection with another increased rating claim, the RO sent the Veteran for yet another examination in April 2013, which showed a normalization of the Veteran's back disability.  Range of motion tests were normal with forward flexion of 90, and extension, right and left lateral flexion, right and left rotation at 30 without any evidence of pain on movement or localized tenderness.  No neurological abnormalities were noted at that time.

Neither the lay or medical evidence shows ankylosis or objective neurological abnormality for this period; therefore, the Board finds that the preponderance of the evidence shows that the Veteran did not have ankylosis or associated neurological abnormalities for the prior on and after January 8, 2013.  A rating in excess of 40 percent is not warranted for that period.

In advancing the Veteran's claim, the Board also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected back disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology, which included chronic pain with physical activity and restricted range of motion.  the schedular rating criteria, including DCs 5235-5243, specifically provides for disability ratings based on arthritis, pain, and loss of motion in the thoracolumbar spine, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca, at 206.  Although the Veteran had complaints of pain, the evidence does not demonstrate that he had limitation of motion or additional functional loss on repetitive use.  The ratings assigned for the thoracolumbar have been assigned based on recognition of the Veteran's complaints of pain and painful motion.  There are no other symptoms mentioned in association with these disabilities left unrated.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities may be an alternative theory in any increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran filed a TDIU claim in February 2013, without reference as to which of his many service-connected disabilities contributed to his unemployability.  The RO sent the Veteran a VA Form 21-8940 in April 2013, which he did not return.  The RO denied entitlement to a TDIU on the basis of all his service-connected disabilities in an August 2013 rating decision, noting that an April 2013 medical opinion indicated that the disabilities as a combined group did not impact the Veteran's ability to secure or follow a substantially gainful occupation.  The Board notes that the current appeal concerns only the back and right foot disabilities, not all the remainder of the Veteran's service-connected disabilities, which include sleep apnea, bilateral knee disabilities, hypertension, and a surgical scar.  The record does not show a specific allegation that TDIU is specifically due to the back or right foot disabilities.  As such, the TDIU claim denied by the RO in August 2013 is not an alternative theory of the claims now on appeal, it is a distinct claim based on the combined effect of all disabilities.  The Board concludes that the Board's jurisdiction does not presently extend to a TDIU issue.   

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased initial ratings.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The instant appeal arises from granted claims of service connection.  A July 2009 letter fully satisfied the duty to notify provisions pertinent to service connection prior to initial adjudication of the claims in December 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including service treatment records and pertinent post-service medical records, including multiple VA examination reports.  There is no indication of any outstanding relevant evidence.  With respect to the VA examinations, the Board finds that the Veteran was provided thorough VA examinations on May 2009, January 2013 and April 2013, which are considered adequate for rating purposes.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right foot strain is denied. 

Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar strain prior to January 8, 2013 is denied.

Entitlement to an initial disability rating in excess of 40 percent for thoracolumbar strain on and after January 8, 2013 is denied.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


